DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites limitations “a first transistor over a first pad structure of the at least one pad structure is the same as or different from a second transistor over a neighboring second pad structure of the at least one pad structure”, which renders indefinite as to lacking a reference for comparing the first transistor with the second transistor.  (Emphasis added)    Is “the same as or different from” based on conductivity type or material comparison?   For example, the first transistor is a N-type transistor and the second transistor is a P-type transistor and thus the first transistor is different from the second transistor.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2007/0075359.   The improvement comprises: (a) forming a pad layer over a substrate, the pad layer including at least one pad structure having a core area surrounded by a peripheral area; (b) forming a transistor over the core area of the pad structure; (c) the channel structure being configured to be electrically coupled to the pad structure; (d) forming a second vertical interconnect structure that contacts the peripheral area of the pad structure and is configured to be coupled to a bottom surface of the channel structure via the pad structure; and (e) forming a third vertical interconnect structure that is positioned away from the channel structure and contacts the gate structure of the transistor.  
	In re claim 9, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2007/0075359. The improvement comprises: (a) forming a pad layer over a substrate, the pad layer including a first pad structure and a second pad structure that is adjacent to and in contact with the first pad structure; (b) forming transistors over the first and second pad structures; (c) forming a first vertical interconnect structure that contacts a first top surface of a first channel structure of a first transistor disposed over the first pad structure; (d) forming a second vertical interconnect structure that contacts a second top surface of a second channel structure of a second transistor disposed over the second pad structure; (e) forming a first common vertical interconnect structure that is configured to be coupled to a first gate structure of the first transistor and a second gate structure of the second transistor; and (f) forming a second common vertical interconnect structure that contacts the first pad structure and the second pad structure.
	In re claim 12, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2007/0075359. The improvement comprises: (a) a pad layer including at least one pad structure having a core area and a peripheral area that surrounds the core area; (b) a first vertical interconnect structure that contacts a top surface of the channel structure; (c) a second vertical interconnect structure that contacts the peripheral area and is configured to be coupled to a bottom surface of the channel structure via the pad structure; and (d) a third vertical interconnect structure that is positioned away from the channel structure and contacts the gate structure of the transistor.

Response to Arguments
Applicant’s arguments, submitted on 9/28/22, with respect to the rejection of claim 16 under 112-second-paragraph have been fully considered.   However, upon further consideration, a new ground of rejection against claim 16 is made in view of the amendment, as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 7, 2022



/HSIEN MING LEE/